DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORIENTATION DEVICE, ORIENTATION METHOD AND ORIENTATION SYSTEM INCLUDING A SEAT BODY, A PRESSURE SENSOR AND A COMPUTING UNIT.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 12, 17, 21, 22 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al (US 20130158895 A1).

In regards to claim 2, Bessho et al teaches wherein the direction data is a front direction data, and the first direction is a front direction (y-axis) (Paragraph 0054; Figure 2A).
In regards to claim 7, Bessho et al teaches wherein the orientation device further comprises: a database (607, i.e. memory), coupled to the computing unit (107) and configured to store a plurality of reference patterns, wherein the computing unit (107) integrates the pressure data to obtain a pressure pattern and determines whether the pressure pattern matches one of the reference patterns to obtain the direction data (i.e. first dimension) (Paragraphs 0090-0092).
In regards to claim 11, Bessho et al teaches an orientation method, suited for an orientation device, the orientation method comprising: obtaining a plurality of pressure 
In regards to claim 12, Bessho et al teaches wherein the direction data is a front direction data, and the first direction is a front direction (y-axis) (Paragraph 0054; Figure 2A).
In regards to claim 17, Bessho et al teaches wherein the step of analyzing the pressure data through the computing unit to obtain the direction data comprises: storing a plurality of reference patterns in advance through a database (607, i.e. memory); and integrating the pressure data to obtain a pressure pattern and determining whether the pressure pattern matches one of the reference patterns to obtain the direction data (i.e. first dimension) through the computing unit (107) (Paragraphs 0090-0092).
In regards to claim 21, Bessho et al teaches an orientation system comprising: an orientation device, comprising: a seat body, having a bearing surface (i.e. seat surface on seat cover), the seat body being non-directional (Paragraph 0044); a pressure sensor (101, i.e. sensor array generates one or more sensor signals responsive to the pressure; Paragraph 0045), disposed below the bearing surface and configured to obtain a plurality of pressure data when an object (i.e. user sits on the 
In regards to claim 22, Bessho et al teaches wherein the direction data is a front direction data, and the first direction is a front direction (y-axis) (Paragraph 0054; Figure 2A).
In regards to claim 24, Bessho et al teaches wherein the orientation device further comprises: a database (607, i.e. memory), coupled to the computing unit and configured to store a plurality of reference patterns, wherein the computing unit integrates the pressure data to obtain a pressure pattern and determines whether the pressure pattern matches one of the reference patterns to obtain the direction data (i.e. first dimension) (Paragraphs 0090-0092).

Allowable Subject Matter
Claims 3-6, 8-10, 13-16, 18-20, 23, 25 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Bessho et al teaches an orientation device comprising: a seat body comprising a bearing surface (i.e. seat surface on seat cover), the seat body being non-directional (Paragraph 0044); a pressure sensor (101, i.e. sensor array generates one or more sensor signals responsive to the pressure; Paragraph 0045) disposed below the bearing surface (wherein the pressure sensor array is weaved into the fabric of the seat surface; Paragraph 0044) and configured to obtain a plurality of pressure data (i.e. first and second set of sensor signals) when an object (i.e. user sits on the seat) is disposed on the bearing surface (Paragraphs 0047 & 0048); and a computing unit (107, i.e. processing unit), coupled to the pressure sensor (101) and configured to analyze the pressure data to obtain a direction data, wherein the direction data is configured to determine a first direction (i.e. second dimension) of the seat body (Paragraphs 0046 & 0048). 
However, Bessho et al does not teach the claimed limitation of the orientation device further comprising an internal direction control unit coupled to the computing unit wherein the internal direction control unit further determines a second direction, a third direction, and a fourth direction of the seat body according to the direction data to output a direction control definition data in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claims 6, 16 & 23, Bessho et al teaches an orientation device comprising: a seat body comprising a bearing surface (i.e. seat 
However, Bessho et al does not teach the claimed limitation of the orientation device further comprising the computing unit calculating four pressure average values of the pressure data in four quadrants of a pressure distribution and comparing the four pressure average values wherein the computing unit determines a second direction corresponding to the highest two values among the four pressure average values to determine the second direction being the back, a direction opposite to the second direction being the first direction, and the first direction being defined as the front in combination with the remaining limitations of independent claims 1, 11 & 21.

In the Examiner’s opinion in regards to claims 8, 18 & 25, Bessho et al teaches an orientation device comprising: a seat body comprising a bearing surface (i.e. seat surface on seat cover), the seat body being non-directional (Paragraph 0044); a 
However, Bessho et al does not teach the claimed limitation of the orientation device further comprising a first gyroscope configured to obtain a first angle data while being coupled to the computing unit and to provide the first angle data to the computing unit wherein the computing unit adjusts the direction data according to the first angle data to further define a first angle between the first direction and a north direction in combination with the remaining limitations of independent claims 1, 11 & 21.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claims 10 & 20, Bessho et al teaches an orientation device comprising: a seat body comprising a bearing surface (i.e. seat surface on seat cover), the seat body being non-directional (Paragraph 0044); a pressure sensor (101, i.e. sensor array generates one or more sensor signals responsive to the pressure; Paragraph 0045) disposed below the bearing surface 
However, Bessho et al does not teach the claimed limitation of the orientation device being coupled to a wearable device wherein the wearable device is configured to be worn on the object where the wearable device comprises a second gyroscope, coupled to the computing unit and configured to obtain a second angle data wherein the computing unit adjusts the direction data according to the second angle data to further define a second angle between a facing direction of the object and a north direction and adjust the first direction through the second angle in combination with the remaining limitations of independent claims 1 & 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schradin et al (US 20200098185 A1) - The present invention relates to an augmented and virtual reality training system and more particularly to input and 
Migneco et al (US 20190193591 A1) - The present invention relates to a seat assembly being provided with sensors. A controller measures pressure in a plurality of regions with a seated occupant over a period. A change in pressure is determined from an initial seating position to a second seating position and evaluated to determine a vector of pressure change.
Won-Keun et al (CN 108024636 B) - The invention relates to a pressure sensing chair, and more specifically, relates to a pressure sensing chair capable of wirelessly charging, sensing body pressure and measuring body pressure distribution.
Bauer et al (DE 102015213442 B4) - The invention relates to a method for monitoring the pressure in a device for the pneumatic adjustment of a seat in a means of transport.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856